Citation Nr: 1047923	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-02 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for staph infection of the left leg stump, claimed as due 
to Department of Veterans Affairs (VA) medical treatment.

2.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for acute renal failure, claimed as due to VA medical 
treatment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied the Veteran's claims of entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for staph 
infection of the left leg stump and acute renal failure, both 
claimed as due to VA medical treatment.

The Board notes that at the time of his January 2008 Substantive 
Appeal, the Veteran asserted his right to be heard by the Board.  
However, by a March 2008 statement of the Veteran's 
representative, he withdrew his request for a hearing and as 
such, he was not scheduled to be heard.  See 38 C.F.R. § 20.703 
(2010). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to disposition of the 
claims.

As a preliminary matter, the Board notes that the most recent VA 
treatment records currently associated with the claims file are 
dated in February 2007.  Further, there are limited surgical 
treatment records related to the Veteran's surgical procedures in 
April and May 2006.  Specifically, there are no Standard Form 522 
medical consent forms associated with the claims file.  On 
remand, the AMC must obtain and associate updated VA treatment 
records with the claims file, as well as the Veteran's complete 
surgical treatment records related to his amputations.

Because VA is on notice that there are additional records that 
may be applicable to the Veteran's claims and because these 
records may be of use in deciding the claims, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

As to the claim of entitlement to compensation benefits pursuant 
to 38 U.S.C.A.      § 1151 for staph infection of the left leg 
stump, the Board notes that VA treatment records indicate that 
the Veteran underwent surgical amputation of his left foot on 
April 10, 2006.  Due to gangrene, he underwent surgical 
amputation of the left lower extremity, below the knee, on April 
21, 2006.  Further, he developed a wound infection of his stump 
and was treated for the same, with debridement, on May 28, 2006.  
The Veteran asserts that he has additional disability related to 
his April 10, 2006, surgical procedure, in the form of a left 
lower extremity amputated below the knee, due to VA medical 
treatment.

As to the claim of entitlement to compensation benefits pursuant 
to 38 U.S.C.A.      § 1151 for acute renal failure, the Board 
notes that VA treatment records indicate that the Veteran was 
diagnosed with the same on June 30, 2006.  At that time, his 
treatment providers discussed that the Veteran presented with a 
physical obstruction and with a history of prescription 
medication use.  A January 2007 VA treatment record indicates 
that the Veteran presented with chronic renal insufficiency.  The 
Veteran asserts that he has additional disability related to his 
April 10, 2006, surgical procedure, in the form of acute renal 
failure related to prescription medication required for his 
amputations, due to VA medical treatment.

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 
(2010).  38 U.S.C.A. § 1151 indicates that a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault is necessary for 
entitlement to compensation for claims filed on or after October 
1, 1997.

To establish causation, the evidence must show that VA's hospital 
care, medical or surgical treatment, or examination resulted in 
additional disability or death.  Merely showing that a Veteran 
received care, treatment, or examination and that a Veteran has 
an additional disability or died does not establish cause.  38 
C.F.R.                      § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished, unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there 
must be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider, or that VA furnished treatment without the informed 
consent of a Veteran and his representative, in compliance with 
38 C.F.R. § 17.32 (2010).

The proximate cause of the additional disability or death must 
also be an event not reasonably foreseeable.  Reasonable 
forseeability is to be determined in each case, based on what a 
reasonable health care provider would have foreseen.  The event 
need not be completely unforeseeable or unimaginable but must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  38 
C.F.R. § 3.361(d)(2).  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Based on the foregoing, it remains unclear to the Board if the 
Veteran has sustained any additional disability related to the 
acute renal failure for which he was treated in June 2006.  It is 
unclear to the Board if the amputation of the left lower 
extremity below the knee and alleged additional disability 
related to acute renal failure:  (a) were the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care or medical or surgical treatment; or 
(b) were the continuance or natural progress of a disease or 
injury proximately caused by VA's failure to timely diagnose and 
properly treat the same; or (c) were the proximate cause of an 
event not reasonably foreseeable.  It is also unclear if VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider.  Therefore, an examination and 
opinion are required in order to fully and fairly adjudicate the 
Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the Veteran's treatment records from 
the VAMC in Mountain Home, Tennessee, 
dated from February 2007 to the present, 
specifically to include any executed 
Standard Form 522 medical consent forms 
related to his April and May 2006 surgical 
procedures.  If a negative response is 
received from the VA facility, the Veteran 
must be duly notified and provided an 
opportunity to submit such records.  Any 
and all efforts to secure such treatment 
records must be properly documented in the 
claims file.

2.  Subsequent to the above-described 
development, schedule the Veteran for a VA 
examination.  After a complete physical 
examination, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) with respect to the 
following:

(a) Did the Veteran sustain any additional 
disability related to the acute renal 
failure for which he was treated in June 
2006 as a result of the VA surgical 
procedures he underwent in April and May 
2006, including any required prescription 
medication?  If so, what is that 
additional disability?

(b) Was the Veteran's amputation of the 
left lower extremity below the knee, or 
additional disability related to acute 
renal failure, if any, the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care or medical or 
surgical treatment?

(c) Was the Veteran's amputation of the 
left lower extremity below the knee, or 
additional disability related to acute 
renal failure, if any, the continuance or 
natural progress of a disease or injury 
proximately caused by VA's failure to 
timely diagnose and properly treat the 
same?

(d) Did VA fail to exercise the degree of 
care that would be expected of a 
reasonable health care provider?

(e) Was the proximate cause of the 
Veteran's amputation of the left lower 
extremity below the knee, or additional 
disability related to acute renal failure, 
if any, an event not reasonably 
foreseeable?

Any indications that the Veteran's 
complaints or other symptoms are not in 
accord with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.

The claims file, to include a copy of this 
Remand, should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
note such review.  A complete rationale 
should be provided for all opinions given.  
The opinions should be based on 
examination findings, historical records, 
and medical principles.  The examiner 
should fully articulate a sound 
reasoning for all conclusions made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examination.

3.  Subsequent to the VA examination, 
review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, corrective 
procedures must be implemented. 

4.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claims of 
entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for staph 
infection of the left leg stump and acute 
renal failure, both claimed as due to VA 
medical treatment.  Consider any 
additional evidence added to the record.  
If any action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.
The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


